Citation Nr: 0324401	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  99-04 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to service-connected death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, C. V., and A. T.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had recognized guerilla service with the 
Commonwealth Army of the Philippines from December 1942 until 
his death on January [redacted], 1945.

This matter arises from a June 1998 decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied the benefit sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the appellate process, the appellant requested a 
personal hearing before the Board, and such a hearing was 
held before the undersigned on June 22, 1999; a transcript of 
that proceeding is of record.  

By decision dated May 11, 2000, the Board denied the benefit 
sought on appeal.  In September of that year, the Secretary 
moved to have the Board's decision vacated and remanded for 
further action and adjudication consistent with the United 
States Court of Appeals for Veterans Claims (Court) decision 
in the case of Trilles v. West, 13 Vet. App. 314 (2000).  By 
order dated May 22, 2001, the Court granted the Secretary's 
motion, vacated the Board's May 11, 2000 decision, and 
remanded the matter pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a) (West 2002).  

Thereafter, the Board remanded the matter to afford appellant 
with further notice pursuant to the holding in Trilles and 
for further notice and/or development under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA).  With respect to the 
VCAA, the Board notes that since the appeal under 
consideration was originally denied by the Board prior to the 
enactment of the statute, VCAA is not applicable pursuant to 
Kuzma v. Principi, No. 03-7032 (Aug. 25, 2003).  

In addition, although the Board also requested further 
adjudication of this matter under Trilles and the RO did not 
formally readjudicate the claim, in light of the fact that 
July 2003 correspondence from the RO provided appellant with 
a copy of the Trilles decision, the RO's May 1999 
supplemental statement of the case recognized the 
applicability of the 38 C.F.R. § 3.156(a) (2001) standard 
consistent with Trilles, and appellant did not provide any 
evidence as requested by the RO in its July 2003 letter, the 
Board finds that further remand for the issuance of a formal 
supplemental statement of the case would merely be 
duplicative of previous action and therefore is unnecessary.  
38 C.F.R. § 19.31 (2002).  The case is again before the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  The Board upheld the propriety of the forfeiture invoked 
against the appellant in a decision dated October 20, 1976.

2.  Evidence received since the Board's October 1976 decision 
consists of various statements submitted by the appellant and 
third parties, documentation regarding the death of L. V., 
and testimony offered by the appellant and her daughters at a 
personal hearing.  This evidence is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for revocation of the previous forfeiture of 
benefits by the appellant.



CONCLUSIONS OF LAW

1.  The October 1976 decision by the Board that upheld the 
propriety of forfeiture invoked against the appellant is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2002).

2.  The evidence received since the Board's October 1976 
decision which upheld the propriety of forfeiture of benefits 
invoked against the appellant is not new and material, and 
the appellant's claim with regard thereto is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whosoever knowingly makes a false or fraudulent affidavit, 
declaration, certificate or statement concerning any claim 
for benefits under any of the laws administered by the 
Secretary shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) (West 2002) 
(formerly 38 U.S.C. § 3503(a)).  The Board upheld the 
propriety of forfeiture invoked against the appellant under 
the foregoing provisions in its October 1976 decision, 
finding that the appellant had knowingly submitted false 
evidence in August 1973 in support of her claim for monetary 
benefits.  

More specifically, the appellant had testified to a VA field 
examiner to the effect that she had never remarried after the 
death of the veteran, and that although she had lived with 
another man in a common-law relationship subsequent to the 
veteran's demise, that relationship had terminated by 1965.  
Because the overwhelming weight of the evidence at that time 
indicated that the appellant had remarried and had continued 
to live with L. V. as man and wife as late as 1974, the Board 
concluded that the appellant's knowingly false statements 
warranted forfeiture of any entitlement to VA monetary 
benefits that she might otherwise have had.

When a claimant seeks to reopen a final decision, a three-
step analysis must be applied.  See Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998).  The first step is to determine 
whether new and material evidence has been received as 
contemplated by 38 C.F.R. § 3.156(a) (2001).  "New and 
material" evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in conjunction with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Id.

The case of Trilles v. West, 13 Vet. App. 314, 326-327 (2000) 
addressed the kind of evidence that could constitute new and 
material evidence to reopen a prior forfeiture decision, 
noting that as a result of the "beyond a reasonable doubt" 
standard necessary to justify forfeiture, the appropriate 
standard to reopen such a decision would seem to be whether 
or not there was a reasonable possibility that the additional 
evidence would change the outcome.  However, in Trilles, 13 
Vet. App. at p. 327, the Court did not require that the Board 
follow such a standard on remand, and instead remanded the 
issue of whether new and material evidence had been submitted 
to give the Secretary and the Board an opportunity to address 
what constituted new and material evidence under 38 C.F.R. 
§ 3.156(a) (2002) and 38 U.S.C.A. § 5108 (West 2002).  

In conjunction with its review of the current claim, the 
Board has reviewed a variety of written statements from both 
the appellant and third parties, testimony from the appellant 
and her daughters, letters from her sons, and a certified 
copy of the death certificate of L. V.  Some of this evidence 
reflects that the appellant separated from L. V. back in 1965 
(transcript (T.) at pp. 4-7).  

Assuming this to be true, the fact remains that L. V.'s death 
certificate states that he was married when he died on March 
1988, and that the appellant was his surviving spouse.  The 
appellant also conceded in a November 1997 statement, for 
example, that [redacted] was her second husband and although in 
1971 and 1988 they had been living together, she had made an 
honest mistake due to ignorance of the law, unfamiliarity 
with English and failure of the VA field examiner to advise 
her that she was not entitled to benefits if she was living 
with her second husband, [redacted].  A number of third parties 
confirmed in sworn affidavits executed in November 1997, that 
the appellant's relationship with [redacted] had terminated with 
his death and that she had not thereafter remarried.  In 
addition, the September 1998 affidavit of the appellant and a 
joint affidavit of L. P., M. P., L. A., and E. S., reflect 
statements that indicate appellant's separation from L. V. in 
the 1970's.

The information from the appellant and others in the sworn 
statements in 1997 and 1998 is in stark contrast to the 
statement she certified to be correct on an August 1973 
statement in support of her claim for VA death benefits, 
wherein she stated that on January 1, 1971, she had not been 
married or living as if she were married, and was not 
currently married to anyone.  On the statement in support of 
her claim and on an accompanying declaration of marital 
status in August 1973, the appellant said that her 
relationship with a certain man named L. V. had terminated 
sometime in 1965 and thereafter she never took another 
partner.  She provided essentially the same information to a 
VA field examiner in September 1974.  The evidence submitted 
in conjunction with the current claim continues to support 
the conclusion that the appellant gave false information to 
VA regarding her marital status in August 1973 for the sole 
purpose of obtaining VA benefits.

The changes in the law removing the bar to death benefits for 
remarried widows were explained on the VA questionnaire forms 
provided to the appellant in February 1971 and in July 1973, 
the later of which she responded to in August 1973.  Although 
the appellant has claimed that any discrepancies in her 
August 1973 statement were the result of her inability to 
fully understand the questions posed to her because of her 
rudimentary knowledge of the English language, she had 
responded on the August 1973 statement that S. G., a close 
neighbor, had assisted her because of her limitations with 
English.  Further, prior to giving her statements to the VA 
field examiner in September 1974, the VA representative 
explained to the appellant that her testimony was to be given 
under oath and she confirmed her answers when read to her in 
Ilongo, which she spoke and understood.  At the time of her 
deposition, she also said that P. G. had helped her with her 
VA application, and had translated the papers into her own 
Ilongo dialect before she signed them.  Thus, the Board does 
not find the appellant's recent statements regarding her 
limited English are new and material evidence in her effort 
to reopen her claim.

In view of the foregoing, the Board must conclude that the 
evidence submitted in conjunction with the appellant's 
current claim is not new and material as contemplated by 38 
C.F.R. § 3.156(a), because it, either by itself, or in 
conjunction with evidence previously assembled, is 
essentially cumulative of evidence previously considered and 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  The recent evidence 
is not so significant that it must be considered in order to 
fairly decide whether the appellant intended to misrepresent 
that she was not married to L. V. in August 1973 in order to 
obtain VA benefits, or that she was unaware of such a 
relationship when she had clearly attested otherwise in 
support of her 1973 claim for VA benefits. 

The evidence is also cumulative to that extent that it 
duplicates previously submitted statements about the 
purported status of appellant's relationship with L. V. in 
and after 1965 and does not address the fact that the 
appellant gave false information for the sole purpose of 
obtaining VA benefits.  Absent evidence that the appellant 
had not knowingly made a false or fraudulent statement 
concerning appellant's claim for monetary benefits in August 
1973, the Board finds no basis upon which to reopen her claim 
at this time.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

Parenthetically, the Board further finds that even if it were 
to apply the more specifically proposed standard articulated 
by the Court in Trilles, 13 Vet. App. 326-327 (2000), the 
additional evidence would still not justify the reopening of 
the claim.  More specifically, in light of the appellant's 
misrepresentations noted above, the Board cannot conclude 
that there is a reasonable possibility that the additional 
statements and testimony of the appellant, her daughters, and 
other parties, together with documents such as L. V.'s death 
certificate, would alter the conclusion that appellant 
knowingly gave false information for the purpose of obtaining 
VA benefits.  


ORDER

Because new and material evidence has not been submitted, the 
claim for revocation of forfeiture of entitlement to VA death 
benefits declared against the appellant is denied



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



